CULPEPPER, Judge.
For the reasons assigned in the companion case, Casson v. Dairyland Insurance Company, La.App., 400 So.2d 713, in which a separate judgment is being rendered by us this date, the judgment appealed herein is amended to increase the award to Margie Jefferson, individually and as natural tutrix of the minor, Stafford Jefferson, III, to the total sum of $10,705.80. Otherwise than as herein amended, the judgment appealed is affirmed. All costs of this appeal are assessed against the defendants-appellants.
AFFIRMED, AS AMENDED.